DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

  Election/Restrictions
Newly submitted claims 44-51 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims previously recited a device and method for washing a light outlet window while the pending claims recite a device and method for increasing an intensity of recorded light. There is no necessary relationship between these inventions. In the interest of compact prosecution (i.e. to avoid the amendment being non-responsive) the examiner will bear the burden of examining the distinct apparatus claims in the miniscule amount of examining time provided for amendments after non-final rejections (in this case, less than two and a half hours). However, the method claims are restricted since the device could be used to perform materially different methods than the one claimed (e.g. a device with the structure to perform the method steps but which does not). Therefore, the apparatus claims are being examined on the basis that they do not constitute a search burden (even though the burden is merely less extensive than that caused by the method claims).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44-51 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
  
 Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the claim recites that the cross-section shape of the optical fiber changes from “round to flat.” But “round” is a shape while “flat” is not. Further, “cross section” is typically defined by drawing a straight line through an element which would always result in a flat cross section. The fact that this feature is not shown or discussed in detail is a significant barrier to understanding the structure limitation that might be recited.
The term “minimize” in claim 38 is a relative term which renders the claim indefinite. The term “minimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much the light would have to be reduced to qualify as being “minimized.”
 The term “optimally” in claim 39 is a relative term which renders the claim indefinite. The term “optimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how well the light would have to be distributed to be “optimally” distributed. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 41 recites how the device is used and does not further narrow the structure recited in claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 32, 33 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US 6,066,102) in view of Brugger (US 2004/0097910).
Regarding claims 32, 33 and 37-42, Townsend discloses an electrosurgical instrument (fig. 1 shows the system with a generic device 10, see figures 15a-b for the RF version of the instrument with electrodes, 500) which includes a light-recording optical fiber (900) and a light-analysis device connected to a display (1040 which is a spectroscope, col. 6 lines 1-12) for showing tissue type (col. 1 lines 25-34, col. 2 lines 43-52). Townsend does not disclose the use of an intensity increasing device. However, Applicant has not disclosed that increasing the intensity of the light produces an unexpected result, where it is immediately clear that light of a sufficient intensity must be collected if the light-analysis device is to be useful. In fact, using an intensity increasing devices is common in the art, particularly for use with light-analysis devices. Brugger, for example, discloses a medical device which uses an intensity increasing device (lens 160) to focus light for use by a light-analysis device. The intensity increasing device can be considered to minimize a loss of light and to optimally distribute light. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the instrument of Townsend with an intensity increasing lens as taught by Brugger that would produce the predictable result of providing light for analysis.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend and Brugger, further in view of Elbrecht (US 6,537,270).
Regarding claims 34 and 35, neither Townsend nor Brugger disclose the intensity increasing device is a geometrical adaption of changing the cross-section from round to flat. Given the indefiniteness issues discussed above “flat” is being interpreted as a description of the edges of the cross-section (as opposed to round). However, Applicant has not disclosed this mechanism of intensity increasing is critical or produces unexpected results. In fact, that Applicant has claimed three mutually exclusive species of this feature, combined with the fact that the specification does not describe these features in any detail, suggests the particular mechanism of intensity increasing is not of central importance. Elbrecht discloses a light-employing medical device and teaches that changing a cross-section from round to flat allows improved intensity distribution (fig. 5, col. 7 lines 13-23). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Townsend-Brugger with any commonly known light-intensity improving structure, including the round to flat structure of Elbrecht, that would produce the predictable result of a device that allows light to be used to determine tissue properties. 

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend and Brugger, further in view of Sharareh (US 2007/0287998) and Elliot (US 2009/0311939).
Regarding claims 34 and 36, either Townsend nor Brugger disclose the intensity increasing device is a geometrical adaption of splicing an optical fiber bundle. However, Applicant has not disclosed this mechanism of intensity increasing is critical or produces unexpected results. In fact, that Applicant has claimed three mutually exclusive species of this feature, combined with the fact that the specification does not describe these features in any detail, suggests the particular mechanism of intensity increasing is not of central importance. Further, the use of one or more optical fibers is common in the art. Sharareh, for example, discloses that optical fibers can include one or more fibers ([0058]) and Elliott discloses a system which uses a plurality of fibers connected by a splice to increase light intensity to a spectrometer (fig. 2, [0028], thus solving a similar problem). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Townsend-Brugger as taught by Sharareh and Elliott to include a plurality of fibers which are summed to increase intensity for being measured by the spectrometer because the modification would produce the predictable result of allowing tissue type to be determined from light.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend and Brugger, further in view of Paul (US 2011/0264000) and Balbierz (US 2002/0026188).
 Regarding claim 43, neither Townsend nor Brugger disclose the display shows a color corresponding to tissue type and a tissue type in a radial direction relative to the electrode. However, color coding tissue type and displaying tissue around an electrode are both common in the art and Applicant has not disclosed using such basic technology is critical or produces unexpected results. Paul, for example, discloses an electrosurgical device with color coding for tissue type ([0105]) and Balbierz discloses an electrosurgical device that uses light to sense tissue (fig. 5) and then displays information radially around electrodes (fig. 15). Therefore, before the application was filed, it would have been obvious to modify the system of Townsend-Brugger to include color coding tissue types as taught by Paul and displaying any relevant tissue information around the electrode as taught by Balbierz that would produce the predictable result of allowing a user to visualize information relevant to the safe and effective treatment of tissue. 

 Response to Arguments
Applicant’s arguments with respect to claim are moot because the previous claims have been canceled and the new claims are directed to a different invention.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794